Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on June 24th, 2020. Claims 1-20 are currently pending. Upon discussion with Attorney Mr. Suthar Rishi (05/05/2021) indicating that more than one reference was not properly cited on the PTO-892 and missing from the rejection. Thus the statutory period to reply has been restarted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected 35 U.S.C. 103 as being unpatentable over Maxwell (US Pat No. 9232265 B2, hereinafter referred to as Maxwell) in view of Hormuth et al. (USPGPUB No. 2013/0325998 A1, hereinafter referred to as Hormuth) and further in view of Das Sharma et al. (USPGPUB No. 2016/0179710 A1, hereinafter referred to as Das Sharma) 2016/0142647 A1, hereinafter referred to as Gopinath). 
Referring to claim 1, Maxwell discloses an device hub comprising {“system 100”, see Fig. 1, Col 3, lines 23-27.}: 
a multimedia port configured {“connector 114”, see Fig. 1, Col 3, lines 43-49.} to receive identification data {“exchanging AV information”, Col 6, lines 7-10.} from at least one of a plurality of devices {second and third devices 120 and 130 “one or more conventional AV sink devices”, Fig. 1, Col 3, lines 34-36} coupled to the multimedia port, the plurality of devices including an intermediate device coupled {intermediate device “AV logic 112 to variously implement AV communications”, Col 3, lines 25-27.} to the multimedia port via a first multimedia cable {link through to the “connector 114”, Col 3, lines 43-49.}, and a sink media device {“AV Sink functionality” for respective devices 120 and 130, see Fig. 1, Col 3, lines 60-63.} coupled to the intermediate device via a second multimedia cable {“interconnect 122”, see Fig. 1, Col 3, lines 50-54.}; 
an attribute identifier configured to identify attributes {“extended display identification data functionality”, see Figs. 4a and 4b, Col 9, lines 4-8.} in the received identification data {“exchanging AV information”, Col 6, lines 7-10.}; 
Furthermore, Hormuth discloses:
a device correlator configured {“RNC controller 1145”, see Fig. 11 , [0092].} to associate the identified attributes with one or more of the plurality of devices {the devices connected via “switch ASIC” ; and a power state determiner {“when power is applied to the processing nodes”, last 3 lines of [0109].} configured to determine a power state {“platform management features including environmental control functions… power”, [0077]].} of the plurality of devices based on association of attributes {Lookup 1150 and flash images 1155 may correspond to the serial peripheral interface portion of RNC controller 170, and debug port 1185 may correspond to the port 80 portion of RNC controller 170”, see Fig. 11, [0083].}. 
Maxwell and Hormuth are analogous because they are from the same field of endeavor, managing networked peripheral devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maxwell and Hormuth before him or her, to modify Maxwell’s multimedia port incorporating Hormuth’s “I/O complex ASIC 120” (see Fig. 1). 
The suggestion/motivation for doing so would have been to take advantage implementing allow out-of-order of data from the source node as data for a destination where the resources that are already available can be sent while data that is waiting for destination resources to be made available can be delayed. This can prevent transmission of data from the source node to the network interface ASIC from being delayed due to a buffer that is filled with data awaiting destination resources (Hormuth [0070]).
Therefore, it would have been obvious to combine Hormuth with Maxwell to obtain the invention as specified in the instant claim(s).
Furthermore, Das Sharma discloses:
a device correlator configured {“PCIE/HPI MAC block 416”, see Fig. 4, [0054].} to associate the identified attributes {“common PCS”, see Fig. 4,  [0048].} with at least two of the plurality of devices {other “HPI Based Processor”, see Fig. 1, [0025], [0027].}; wherein the determined power state for each device indicating whether the device is powered on or powered off {“L0s handshake is used for power state transition”, [0058].}.
Maxwell/Hormuth and Das Sharma are analogous because they are from the same field of endeavor, managing networked peripheral devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maxwell/Hormuth and Das Sharma before him or her, to modify Maxwell/Hormuth’s device  incorporating Das Sharma’s “PCIe/HPI MAC block 416” (see Fig. 4, [0047). 
The suggestion/motivation for doing so would have been to take advantage implementing a communications protocol without a shared clock signal, but uses a protocol mechanism to compensate for the timing differences that may be present further allowing synchronization of data through a buffer termed an elastic buffer (Das Sharma [0005]).
Therefore, it would have been obvious to combine Das Sharma with Maxwell/Hormuth to obtain the invention as specified in the instant claim(s).
external to the peripheral device {"STB”, “game console 108”, “blu-ray 110”, see Figs. 1, [0009].}; a storage device containing a device map that maps {“mapping the electronic device to an output port of the HDMI switch”, [0055].}, to each of a plurality of devices coupled to the device hub {three devices shown in Figure 1.}, an identification of an attribute indicated in identification data received from the device {“device ID from EDID information”, [0147].}, wherein the plurality of devices includes an intermediate device {“switch 104”, see Figs. 1, [0009].}  coupled to the device hub via a first multimedia cable {“HDMI cable is inserted”, see Fig. 18a-18b, step 1802, [0177].}, and a sink media device coupled to the intermediate device via a second multimedia cable {“If the device is an HDMI sink”, see Figs. 1, 18a-18b, [0180].}:
Cohen/Hormuth/Tzelnic and Gopinath are analogous art because they are from the same problem-solving area, managing peripheral devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cohen/Hormuth/Tzelnic and Gopinath before him or her, to modify Cohen/Hormuth/Tzelnic’s device incorporating Gopinath’s “switch 104” (see Fig. 1).
The suggestion/motivation for doing so would have been to order to manage multiple devices an HDMI repeater/switch is used between the sink and the many sources that allows a user to switch amongst the sources without having to physically swap out cables every time provide disk storage (Gopinath [0009]).


As per claim 2, the rejection of claim 1 is incorporated and Maxwell discloses wherein the identification data comprises Extended Display Identification Data (EDID) {“EDID functionality of the AV device”, Col 9, lines 5-8}. 

As per claim 3, the rejection of claim 1 is incorporated and Hormuth discloses wherein the received identification data comprises modified identification information {“IF the information includes an error message”, [0094].}, the modified identification information generated by the intermediate device {intermediate device “AV logic 112 to variously implement AV communications”, Col 3, lines 25-27.}  and including attributes {“each server on the rack may have written boot debug information”, [0096].} of the intermediate device and the sink media device {“AV Sink functionality” for respective devices 120 and 130, see Fig. 1, Col 3, lines 60-63.} . 

As per claim 4, the rejection of claim 1 is incorporated and Maxwell discloses wherein the plurality of devices includes a sink device and an audio video receiver (AVR) {“AV device in a SINK mode”, Col 9, lines 21-23.} that are coupled via the second multimedia cable {“interconnect 122”, see Fig. 1, Col 3, lines 50-54.}. 

As per claim 5, the rejection of claim 1 is incorporated and Maxwell discloses wherein the power state determiner is configured to: identify a presence of a video attribute {“MHL information”, Col 11, lines 19-21.} in the identification data; and determine that the sink media device is powered on based {“+5V HDMI output”, Col 10, lines 6-8, see Fig. 4.} on the presence of the video attribute {“exchanging AV information”, Col 6, lines 7-10.}. 

As per claim 6, the rejection of claim 1 is incorporated and Maxwell discloses wherein the power state determiner is configured to: identify an audio attribute {“SINK mode” and the relevant audio attribute for the HDMI cable, Col 10, lines 4-12.} in the identification data {“exchanging AV information”, Col 6, lines 7-10.}; 
and determine a power state {“+5V HDMI output”, Col 10, lines 6-8, see Fig. 4.} of the intermediate device and of the sink media device based on the identification of the audio attribute {“AV logic 112 exchanging AV information via connector 114”, Col 6, lines 8-10.}. 

As per claim 7, the rejection of claim 1 is incorporated and Maxwell discloses wherein the device correlator is configured to identify at least one of a device brand, a device make, or a device model of a first device {“default operation mode of method 200”, Col 6, lines 56-58.} of the plurality of devices based on the identification data {“exchanging AV information”, Col 6, lines 7-10.}; 
and Hormuth discloses wherein the device hub further comprises: an address identifier configured to determine a device address  of the first device; and an interface for interacting {“TCP/IP packets” and respective Ethernet interface (see Fig. 1, [0078]).} with the first device using the device address {“determines if the other processing node is connected to input/output complex ASIC 120”, [0078].}.  

Referring to claims 8-14 are method claims reciting claim functionality corresponding the apparatus claims of claims 1-7, respectively, thereby rejected under the same rationale as claims 1-7 recited above.

Referring to claims 15-20 are system claims reciting claim functionality corresponding the apparatus claims of claims 1-7, respectively, thereby rejected under the same rationale as claims 1-7 recited above.
Response to Arguments
Applicant’s arguments filed on 11/09/2020 have been considered but deemed moot in view of the new ground of rejection(s).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184